Citation Nr: 0303897	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  90-47 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder as 
secondary to service-connected post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  This appeal initially came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  During the course of this 
appeal, the Board remanded the case to the RO on numerous 
occasions for additional development.  To the extent 
necessary, that development has been accomplished.

In April 1996, the Board, inter alia, denied the veteran's 
claim for VA pension benefits, denied service connection for 
a skin condition secondary to his service-connected PTSD, and 
granted an increased rating from 30 percent to 50 percent for 
the veteran's PTSD.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 1998 order, the Court vacated the 
Board's decision with respect to each of those issues and 
remanded the matter back to the Board for development 
consistent with the parties Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion). 

In a May 2002 rating decision, the RO granted the veteran's 
claim for VA pension benefits, effective September 1993.  As 
this determination constitutes a full grant of the benefits 
sought as to that claim, it is no longer in appellate status.  
See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

A May 1997 rating decision also denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability by reason of a service-connected disability.  
That issue was the subject of a Board remand in October 1998, 
and is once again before the Board for review. 

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  The veteran has been notified of the evidence he 
should obtain and which evidence VA would obtain.

2.  The veteran's skin disorder was not caused or aggravated 
by his service-connected PTSD.

3.  Prior to March 24, 2000, the veteran's PTSD was 
productive of considerable social and occupational impairment 
with occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks due to 
symptoms which include sleeplessness, irritability, anxiety, 
and social isolation; however, this condition was not 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood. 

4.  A VA examination report dated March 24, 2000, includes a 
medical opinion that the veteran is unable to work due, in 
part, to his PTSD.

5.  Prior to March 24, 2000, the veteran's service-connected 
PTSD did not preclude all forms of substantially gainful 
employment consistent with his educational background and 
occupational experience.


CONCLUSIONS OF LAW

1.  The veteran's skin disorder is not shown to be 
proximately due to his service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.126(a), 3.303, 3.310 
(2002).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period prior to March 24, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.126(a), 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2002); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

3.  The criteria for a 100 percent evaluation for PTSD for 
the period beginning on March 24, 2000, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.126(a), 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

4.  The criteria for a total disability rating based on 
individual unemployability by reason of a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.126(a), 3.340, 3.341, 4.15, 4.16, 4.19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a skin disorder 
secondary to his service-connected PTSD, an initial rating in 
excess of 50 percent for his PTSD, and a total disability 
rating based on individual unemployability by reason of a 
service-connected disability (TDIU).  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, a factual background, and an 
analysis of the issues on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 C.F.R. § 3.159. 

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  The Board remanded the case to the 
RO on seven separate occasions to assure that all issues were 
properly adjudicated, to obtain all relevant medical records, 
to afford the veteran appropriate VA examinations, and to 
schedule the veteran for a hearing before a member of the 
Board.  The Board finds that the directive of those remands 
have been satisfied, and that there is no indication in the 
record that outstanding medical records exist that have not 
been obtained and associated with the claims file.  

The Board further observes that the discussions in the rating 
decisions of February 1993, October 1994, September 1995, 
November 1995, April 1996, February 1997, and May 1997; the 
statements of the case; the supplemental statements of the 
case issued in June 1991, March 1993, October 1994, September 
1995, January 1998, and May 2002; as well as various letters 
by the RO and the Board have informed the veteran of the 
information and evidence necessary to substantiate his 
claims.  In addition, the RO also notified the veteran of the 
evidence he is expected to obtain and which evidence VA will 
obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board thus finds that further development of the record 
is not necessary and that further advisement under 38 U.S.C. 
§ 5103(a) is not required.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claims at the present time is 
appropriate.



II.  Service Connection for a Skin Disorder as Secondary to 
PTSD

The veteran claims that he currently suffers from a skin 
disorder as a result of his service-connected PTSD.  The 
Board points out that a December 1980 Board decision denied 
the veteran's claim for service connection for skin disease 
on a direct basis, to include as due to Agent Orange 
exposure.  The Board confirmed that denial in June 1988.  In 
an April 1996 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a skin disorder.  
That determination was not vacated by the Court's March 1998 
order.  Therefore, the only issue on appeal is entitlement to 
service connection for a skin disorder as secondary to 
service-connected PTSD.  Accordingly, the Board need not 
consider whether the veteran's skin disorder is directly 
related to service, to include Agent Orange exposure therein, 
but only whether it was caused or aggravated by his service-
connected PTSD.  

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303(a).  In addition, a disability which 
is proximately due to or the result of another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a).  When aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability existing 
prior to the aggravation.  Id; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 

In this case, the veteran's service medical records show that 
he was treated on several occasions for a skin disorder 
between October 1969 and April 1970.  This disorder was 
identified as a rash resembling hives, seborrheic dermatitis 
over the head and neck, and dermatophytosis of the hands and 
feet.  The veteran was asymptomatic at the time of his 
separation examination in November 1970.  None of these 
records indicates that the veteran's skin problems were 
related to a psychiatric disorder. 

Evidence shows that the veteran continued to be treated for a 
skin disorder after his separation from service in 1971.  
This evidence includes numerous VA examination reports as 
well as VA outpatient treatment records.  However, the Board 
need only consider evidence relevant to the issue of whether 
the veteran's skin disorder was caused or aggravated by his 
service-connected PTSD.  The preponderance of the evidence 
fails to establish any such relationship. 

VA outpatient treatment records dated from 1990 to 1997 show 
that the veteran was treated for various skin disorders 
identified as alopecia, tenia pedis, tinea vesicular, and 
folliculitis.  These records, however, do not include a 
medical opinion concerning the etiology of these disorders.  
In fact, treatment records dated in February 1990 and 
September 1992 noted that the veteran's alopecia was of 
questionable etiology.  Thus, none of these records indicates 
that the veteran's skin disorder was caused or aggravated by 
his PTSD.  

The veteran has also undergone numerous dermatological and 
psychiatric examinations by VA.  At a psychiatric examination 
in August 1994, the diagnoses included (1) post traumatic 
stress disorder, unchanged, and (2) skin rash by history, not 
related to post traumatic stress disorder.  In an October 
1995 examination report, the same examiner stated that she 
could not relate the veteran's skin reaction to specific 
emotional, situational or interpersonal stresses, or to 
periods of anxiety or depression.  She then indicated that 
the veteran's skin rash was not in any way related to his 
PTSD. 

The veteran underwent a dermatological examination in October 
1995.  In response to a question regarding "nervous 
manifestations," the examiner answered "yes."  The 
examiner, however, did not elaborate on this notation and 
indicated that the claims file was not available to review.  
As a result, the veteran underwent a VA dermatological 
examination in March 2000, which did include a review of the 
claims file.  Following an examination, the examiner 
diagnosed the veteran as having (1) seborrheic dermatitis 
affecting the anterior chest, controlled by Sebulon shampoo; 
(2) folliculitis of the scalp, controlled with Cleocin 
solution; and (3) tinea pedis, controlled with Lamisil.  The 
examiner concluded that these were unique conditions, none of 
which were caused or aggravated by the veteran's PTSD.   In 
addition, a VA psychiatric examination performed two days 
later also included a medical opinion that the veteran's skin 
condition was not related to his PTSD.  

Based on the foregoing, the Board can only conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin disorder as secondary to 
his service-connected PTSD.  The October 1995 dermatological 
examination report in which a VA examiner noted that the 
veteran's skin disorder exhibited "nervous manifestations" 
is the only medical evidence which supports the veteran's 
claim.  The examiner, however, never opined that the 
veteran's skin disorder was in any way related to his 
service-connected PTSD.  Moreover, three VA examiners 
specifically determined that the veteran's skin disorder was 
not caused or aggravated by PTSD.  Of particular relevance, 
the dermatological and psychiatric examinations performed in 
March 2000 included a review of the claims file and ruled out 
any relationship between the veteran's skin disorders and his 
PTSD.   It is thus clear that the medical evidence does not 
support the veteran's claim.  Despite the veteran's 
statements that his skin disorder is related to his service-
connected PTSD, including testimony presented at several 
personal hearings, as a layperson without medical expertise 
or training, his statements alone are insufficient to prove 
his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991) 
(laypersons are not competent to render medical opinions).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder as secondary to his service-
connected PTSD.  Hence, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096, 2098-2099 (2000); see also Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (holding that the VCAA did 
not alter the benefit-of-the doubt doctrine).  In sum, the 
appeal is denied.


III.  Increased Rating for PTSD

In an August 1989 rating decision, the RO denied service 
connection for a nervous disorder.  The veteran's 
representative, in correspondence dated February 1990, 
indicated that the veteran wished to pursue a claim for 
service connection for PTSD.  The RO issued a confirmed 
rating decision in April 1990 which denied service connection 
for PTSD.  The veteran appealed that decision.  In April 
1991, the RO granted service connection for PTSD and assigned 
a 10 percent evaluation, effective February 9, 1990.  The 
veteran perfected an appeal with respect to the 10 percent 
evaluation.  

The RO increased the veteran's disability rating to 30 
percent in October 1994 and then to 50 percent in April 1996.  
The effective date for both increases was February 9, 1990, 
the dated of the initial rating.  Therefore, the issue before 
the Board is entitlement to an initial rating in excess of 50 
percent for PTSD since the initial grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(when a claim arises from a claimant's disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence).

A.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 50 percent 
evaluation was appropriate where the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted for 
psychoneurosis manifested by severe impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board is therefore required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the veteran's PTSD is warranted.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation. 

Under the revised criteria, a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  

B.  Discussion

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation higher than 50 percent for the veteran's PTSD 
for the entire period prior to March 24, 2000.  However, a VA 
psychiatric examination report dated March 24, 2000, includes 
a medical opinion that the veteran is unable to work because 
of his PTSD and low IQ.  Therefore, the Board finds that a 
100 percent rating is warranted for the veteran's PTSD since 
that date. 

1.  Propriety of the Initial 50 Percent Rating Prior to March 
24, 2000

At a VA psychiatric examination in March 1991, the veteran 
reported flashbacks, intrusive thoughts and nightmares about 
Vietnam.  He said he was not regularly employed but only 
worked "now and then".  He described hypervigilence and a 
startle reaction.  He said he would become particularly 
panicky at night due to increased flashbacks, intrusive 
thoughts and nightmares.  He said he slept during the day 
because it felt safer.  He described numbness of feelings and 
social withdrawal.  Upon mental status examination, the 
veteran was neatly dressed and had good eye contact.  His 
mood was depression, and his affect was dejected with low 
emotional tone.  Speech was unremarkable with respect to rate 
and rhythm.  He was relevant, logical and coherent.  He was 
preoccupied with anger, and experienced depression, anxiety, 
and intrusive flashbacks; however, no evidence of psychosis 
or cognitive deficits was elicited.  The diagnosis was PTSD. 

The veteran was seen in March 1993 at a VA medical facility 
for complaints of insomnia due to anxiety.  The veteran said 
he avoided people, but later said he had several male friends 
and a girlfriend.  He also reported severe headaches.  It was 
noted that the veteran was dressed neatly.  He appeared 
tense, and his speech was hesitant but not retarded.  The 
clinician's impression was mixed anxiety/depression.  In 
September 1993, the veteran reported a decrease in memory.  
An MRI of the brain was normal.  

The veteran was examined in April 1994 in connection with his 
claim for Social Security Administration (SSA) benefits.  The 
veteran's primary complaints involved back pain and PTSD.  
The examining physician noted that the veteran answered the 
questions appropriately and did not appear to be in any 
distress.  His judgment, memory, affect and concentration 
were normal.  No other findings were documented.  The 
veteran's SSA claim was ultimately denied in November 1994.  
Most of the discussion in that decision focused on the 
veteran's back condition, as that appeared to be his primary 
disability.

The veteran's PTSD showed similar manifestations when 
examined by VA in August 1994.  The veteran repeated his 
complaints involving sleeplessness as well as nightmares, 
flashbacks and intrusive thoughts about Vietnam.  He 
described himself as severely avoidant, stating that he 
"walks off into the woods and isolates himself for hours or 
days."  He also said he feared losing his temper and 
becoming violent.  He reported depression with feelings of 
futility, survival guilt and a foreshortened future.  He said 
he could not relate to people or show feelings.  A mental 
status examination revealed that the veteran was neatly 
dressed, had fair contact, and verbalized intermittently with 
periodic blocking.  Rate and rhythm of speech were 
unremarkable.  He was relevant, logical and coherent.  There 
was no evidence of delusions, hallucinations, disorganized 
thinking, or loss of reality.  No major cognitive deficits 
were elicited.  The diagnosis was PTSD, unchanged. 

At a VA social and industrial survey in August 1994, the 
veteran stated that he stopped working in 1991 as a carpenter 
because of poor vision and an inability to concentrate.  The 
veteran reported many sleepless nights because of intrusive 
nightmares about "dead bodies coming to life."  He said he 
could close his eyes and instantly find himself back in 
Vietnam.  He also reported extreme hypervigilence.  The 
social worker concluded that the veteran had been 
experiencing periods of depression, sleepless nights, memory 
loss, as well as nightmares, intrusive thoughts and 
flashbacks about the war.  

The veteran underwent a VA psychiatric examination in October 
1995.  During the interview, the veteran disclosed that he 
had been fired from his last job in 1991 because he could not 
think or concentrate.  He explained that he experienced 
episodes of dizziness with blurred vision and would 
occasionally blackout.  He also stated that he would sleep on 
the job because he was unable to sleep at night.  
Parenthetically, the Board points out that a September 1991 
VA outpatient treatment report attributed the veteran's 
complaints of dizziness and blurred vision to migraine 
headaches.  The veteran said he did not communicate or relate 
to friends or neighbors.  He told the examiner that he 
"doesn't fool with no one, people get on my nerves, I can't 
sleep, my vision is too poor, I can't stand talking to 
people, I spend all my time at home, I walk alone in the 
woods in the country."  He said he lived with relatives who 
checked on him daily.  He denied any suicide attempts and 
gave no history of psychosis.  Objectively, the veteran was 
neatly dressed and had good eye contact.  His speech had 
normal rate and rhythm, and was relevant, logical, and 
coherent.  Insight was fair, with no disabling cognitive 
deficits.  The diagnosis was "post-traumatic stress disorder 
increased in severity."  The examiner also assigned a global 
assessment of functioning (GAF) score of 65, based on "the 
persistence of all PTSD criteria as described in addition to 
increasing interference with social and occupational 
adjustments because of them."  The examiner noted that the 
veteran presented a picture of increasing panic, depression, 
irritability, awareness of increasingly violent impulses, an 
inability to concentrate or maintain attention span, 
increased blocking and communication sensitivity to minimal 
criticism or interpreted disrespect from others, as well as 
an inability to complete tasks or cope with ordinary stress 
and pressure of routine work activity.   

The veteran was examined by the same VA examiner in September 
1996, who found no significant change since the last 
examination.  The veteran said he was unable to sleep more 
than three hours a night due to nightmares.  He also 
described a marked startle reaction to the slightest noise.  
He said he was unable to get close to people, and described 
feelings of futility, estrangement and social withdrawal.  He 
said he avoided people because of his startle reaction and 
jitteriness, which made him feel self-conscious and 
defensive.  He denied any suicide attempts.   Objectively, 
the veteran was neatly dressed and had fair contact.  His 
speech was spontaneous, relevant, logical and coherent, and 
rate and rhythm were unremarkable.   He continued to describe 
recurring nightmares, flashbacks, jitteriness, difficulty 
concentrating, marked hyper-alertness, sleeplessness, 
survivor guilt, fear of losing control of his temper, and a 
loss of interest in maintaining relationships with others.  
His insight was fair, and no major cognitive deficits were 
elicited.  The diagnosis was PTSD, unchanged.  The Board also 
notes that the veteran was afforded a VA orthopedic 
examination in September 1996, at which time he attributed 
his unemployment to his back disability. 

A January 1998 VA outpatient treatment report noted that the 
veteran's sleep was poor, his mood was normal, and he denied 
both suicidal and homicidal ideation.   
He reported isolate behaviors, and said he would occasionally 
hear voices such as the wind or "thoughts".  Objectively, 
he was alert and oriented times three.  He was also dressed 
appropriately.  

At a July 1999 hearing before the undersigned member of the 
Board, the veteran testified that he did not have any friends 
and did not socialize.  However, he said he lived with his 
mother and sister, with whom he enjoyed a good relationship.  
He said he heard voices, had trouble staying asleep, and 
would often checks the locks on his door.  He reported 
problems with his short-term memory.  He also said he had not 
worked since 1990 or 1991. 
 
The Board finds that the evidence discussed above is 
analogous to a 50 percent evaluation for PTSD under both the 
former and the revised criteria.  Thus, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
an evaluation in excess of 50 percent for PTSD for the entire 
period prior to March 24, 2000.  Applying the former 
criteria, the Board finds that the veteran's PTSD was not 
manifested by more than considerable impairment of social and 
industrial adaptability.  Although the veteran's PTSD has 
caused some social isolation, the evidence does not show that 
it is analogous to severe social impairment.  In this regard, 
the veteran described himself as severely avoidant and 
isolated, but then conversely, he stated during an outpatient 
treatment visit in March 1993 that he had several male 
friends and a girl friend, and during a VA examination in 
1995, he stated that he had a good relationship with his 
sister and mother.  Based on these statements, the Board 
finds that severe social impairment has not been shown. 

There is also no evidence that the veteran's PTSD has 
resulted in severe industrial impairment during the entire 
period prior to March 24, 2000.  The veteran has not had 
gainful employment since 1991, which he has attributed to his 
PTSD.  In particular, the veteran told a VA examiner in 
October 1995 that he was fired in 1991 because of his 
inability to think and concentrate.  However, no medical 
opinion prior to March 24, 2000, confirms the veteran's 
assertion.  Indeed, mental status examinations revealed no 
significant cognitive deficits or delusional thinking.  The 
veteran also told that examiner in October 1995 that he was 
unable to work due to episodes involving dizziness, blurred 
vision and occasional blackouts, which the Board points out 
have been linked to migraine headaches.  Further, a September 
1996 VA examination report includes the veteran's statement 
that his unemployment was due to his back disability.  
Although a VA examiner in October 1995 concluded that the 
veteran's PTSD had increased in severity to the point where 
the veteran was unable to complete tasks or cope with 
ordinary stress and pressure of routine work activity, the 
examiner also assigned a GAF score of 65.  The Board 
emphasizes that this score contemplates only mild symptoms 
(e.g., depressed mood and mild insomnia), or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 47 (1994).  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 50 
percent for the veteran's PTSD under the former criteria for 
rating psychoneurotic disorders.

In addition, the Board finds the veteran's disability picture 
for his PTSD does not warrant an evaluation in excess of 50 
percent under the revised criteria for rating mental 
disorders since November 7, 1996, the date the revised 
criteria came into effect.  The clinical evidence reveals 
that the veteran demonstrates some manifestations described 
in the criteria for a 70 percent evaluation under the revised 
criteria, (e.g., near-continuous depression and difficulty in 
adapting to stressful circumstances).  Nevertheless, the 
veteran clearly does not exhibit most of the symptoms 
described therein.  For example, there is no evidence of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech characterized as intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; and 
neglect in personal appearance and hygiene.  Furthermore, the 
veteran does not appear to be unable to establish and 
maintain effective relationships as a result of his PTSD, 
but, rather, has difficulty in doing so.  The veteran stated 
that he had friends and enjoys a close relationship with his 
mother and sister.  He also told a VA clinician in 1993 that 
he had a girlfriend.  Thus, the preponderance of the evidence 
is against an evaluation in excess of 50 percent for PTSD 
under the revised criteria for the period from November 7, 
1996, to March 24, 2000.

In conclusion, the Board finds that the veteran's PTSD is 
most consistent with a 50 percent evaluation under both the 
former and the revised criteria for rating mental disorders 
for the period prior to March 24, 2000.  In reaching its 
decision, the Board finds, as did the RO, that the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that the veteran's PTSD has caused marked interference with 
his earning capacity or employment status (i.e., beyond that 
contemplated by the assigned 50 rating).  As already 
discussed, no medical evidence shows that the veteran 
unemployment is related to his PTSD.  Under these 
circumstances, the Board determines that further development 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell, 9 Vet. App. at 
239; Shipwash v. Brown, 8 Vet. App. at 227.

2.  Propriety of the Initial 50 Percent Rating Since March 
24, 2000

The veteran underwent a VA psychiatric examination on March 
24, 2000, to determine the nature and severity of his PTSD.  
The examiner diagnosed PTSD and assigned a GAF score of 60.  
Although a GAF score of 60 contemplates only moderate 
symptoms, the examiner then stated that the veteran's main 
problem is that "he is not able to work secondary to 
posttraumatic stress disorder and secondary to his borderline 
IQ."  The examiner stated further that the veteran's 
learning problems looked like they were lowering his PTSD 
global assessment of functioning, but that they were hard to 
separate.  Since the examiner did not separate the effects of 
the veteran's PTSD from his borderline IQ on his inability to 
work, the Board must attribute the veteran's inability to 
work to his service-connected PTSD.  See Mittleider, supra.  
Thus, since a medical opinion indicates that the veteran is 
unable to maintain employment because of his service-
connected PTSD, a 100 percent evaluation under the former 
criteria for evaluating psychoneurotic disorders is 
warranted.  See Johnson, supra.  The effective date of this 
increase is March 24, 2000.

IV.  TDIU

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected PTSD.  Since the Board has granted a 100 percent 
rating for the veteran's PTSD, effective March 24, 2000, it 
need only consider whether the veteran is entitled to a TDIU 
prior to that date.  See Green v. West, 11 Vet. App. 472, 476 
(1998) (veteran not entitled to a total disability rating for 
compensation while receiving a 100 percent schedular 
evaluation for his service-connected disability).

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent. 

Even if the rating for a veteran's disability fails to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disability may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 
38 C.F.R. § 4.16(b).

In this case, the veteran's only service-connected disability 
is PTSD, rated as 50 percent disabling prior to March 24, 
2000.  As the veteran does not meet the schedular 
prerequisites for assignment of a total rating for 
compensation purposes, he can only be granted a total rating 
if it is shown that his service-connected PTSD, when 
considered in light of his education and occupational 
experience, renders him unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R.              
§ 4.16(b).  

The record shows that the veteran completed the 10th grade 
and stopped working in 1991.  The veteran worked primarily as 
a carpenter and spent several years working in a factory.  
The veteran has attributed his unemployment to his PTSD, but 
the medical evidence does not support his claim.  The Board 
notes that prior to March 24, 2000, no medical opinion 
indicated that the veteran was unable to secure or maintain 
employment because of his PTSD.  In fact, mental status 
examinations during that period revealed no significant 
cognitive deficits or delusional thinking, which are often 
associated with an inability to work.  The veteran also told 
that a VA examiner in September 1995 that he was unable to 
work due to episodes involving dizziness, blurred vision and 
occasional blackouts, which medical evidence has linked to 
migraine headaches.  A September 1996 VA orthopedic 
examination report also included the veteran's statement that 
his unemployment was due to his nonservice-connected back 
disability.  The Board also places significant probative 
value on the October 1995 VA examination report which listed 
a GAF score of 65, reflecting only mild psychiatric symptoms.  
Finally, the Board notes that the veteran was denied SSA 
benefits in 1994.  

In light of these findings, the Board finds that the veteran 
has not demonstrated that, prior to March 24, 2000, he was 
unable to obtain or maintain substantially gainful employment 
due to his service-connected PTSD.  Because the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule is not for application, and a TDIU is not 
warranted.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-
2099 (2000); see also Dela Cruz, supra.


ORDER

Service connection for a skin disorder as secondary to PTSD 
is denied. 

An initial rating in excess of 50 percent for PTSD for the 
period prior to March 24, 2000, is denied. 

A 100 percent rating for PTSD is granted for the period 
beginning on March 24, 2000, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim for a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

